DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 13, 15-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Strinden (2,614,654) in view of the European Patent (EP 0652150 A1).
4.	Regarding to claims 1, 13, 15-19, 23 and 24, Strinden discloses a motor vehicle (12 in Fig. 1) having a body defining an engine compartment, an engine at least partly located within the engine compartment and an air intake system (10) for the engine, the air intake system comprising one or more conduits (20, 24) for directing air towards the engine, wherein at least one said conduit (20, 24) is an air filter housing (88 in Fig. 2) defining a recess (80) for at least partially receiving an air filter (60) and at least one air inlet aperture opening into the recess, the air intake system (10) including an air filter enclosure (72).  Strinden also discloses a method of directing air to an air intake of an engine in a motor vehicle (12) comprising the steps of directing a flow of air through an air filter housing (88) the air filter enclosure assembly comprising an air filter enclosure and an air filter releasably mounted to the air filter enclosure, and passing air along a flow path from the at least one air inlet aperture to the at least one air outlet through the air filter.  Claims 1, 13 and 23 differ from the disclosure of Strinden in that the air filter housing is at least partially defined by a cross-member forming part of a structural front end module of a body of the motor vehicle, wherein the cross-member defines a recess and at least one air inlet aperture opening into the recess, and the air filter enclosure assembly is releasably mounted to the cross-member.  The European reference (-150) discloses a motor vehicle (see Figs. 1 and 2) having a body defining an engine compartment, an engine at least partially located within the engine compartment and an air intake system for the engine, the air intake system comprising one or more conduits (300, 302, 40, 201, 200, 100, 101) for directing air towards the engine, wherein at least one conduit (200, 100) is an air filter housing at least partially defined by a cross-member (see 11 in Fig. 1) forming part of a structural front end module (see Fig. 1) of the body of the motor vehicle (col. 2, line 27 through col. 3, line 4, col. 3, lines 20-36).  As shown in Figure 1, the cross-member (11) defines a recess (100) for at least partially receiving an air filter (F) and at least one air inlet aperture opening to the recess (left-side aperture where the filter (F) is fitted, and right-side aperture (101) further defining the air inlet of the engine), the air intake system including an air filter enclosure (200) mounted to the cross-member (11) over an open face of the recess (100).  As shown in Figure 1, a recess (100) as filter enclosure appears to be fixed to the cross-member (11) rather than being releasably mounted.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filter enclosure of the European reference to be releasably mounted onto the cross-member (11) of a motor vehicle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the air filter enclosure of Strinden by an air filter enclosure mounted to the cross-member of a vehicle as taught by the European reference since a cross-member is a structural component of a vehicle that supports the engine, thus mounting an air filter enclosure onto the cross-member would effectively keep it in position while the motor vehicle is operated in forward moving direction.
5.	Regarding to claim 3, the European reference discloses one of the cross-member (11) and the air filter enclosure (200) defines at least one air outlet (100 in Fig. 1).
6.	Regarding to claims 5 and 6, the European reference discloses the air filter enclosure (200) being part of an assembly which includes an air filter (F) mounted to the air filter enclosure (200).
7.	Regarding to claim 7, the European reference discloses the air intake system comprising an air conduit (300, 302, 40, 201, 200, 100, 101) for directing air from the at least one air outlet (100) to the engine (see Fig. 2).
8.	Regarding to claim 8, the European reference discloses the air intake system comprising an air conduit (300, 302, 40, 201, 200, 100, 101) for directing ambient air into the at least one air inlet (see Fig. 2).
9.	Regarding to claim 9, the European reference shows in Figure 1 that an outwardly extending flange (unlabeled) extends about a periphery of the, or each, air inlet aperture.
10.	Regarding to claim 10, the European reference discloses the recess (100) defined in the cross-member (11) between a base and one or more peripheral walls (see Fig. 1), at least part of the peripheral walls (unlabeled) being upwardly divergent (see details of Figure 1).
11.	Regarding to claims 11 and 12, the European reference shows in Figure 1 that the front end module comprises a pair of upright members (unlabeled) spaced apart, the cross-member (11) being connected between the upright members (unlabeled).
Response to Amendment
12.	Applicant's arguments filed on September 28, 2022 have been fully considered but they are not persuasive. 
13.	Applicant argues that the cited reference “Strinden does not disclose the air filter housing being at least partially defined by a cross-member forming part of a structural front end module of a body of the motor vehicle, wherein the cross-member defines a recess and at least one air inlet aperture opening into the recess, and the air filter enclosure assembly releasably mounted to the cross-member”.  The Examiner still maintain Strinden as the primary reference under the 103 rejection of the claims to show:
Strinden discloses a motor vehicle (12 in Fig. 1) having a body defining an engine compartment, an engine at least partly located within the engine compartment and an air intake system (10) for the engine, the air intake system comprising one or more conduits (20, 24) for directing air towards the engine, wherein at least one said conduit (20, 24) is an air filter housing (88 in Fig. 2) defining a recess (80) for at least partially receiving an air filter (60) and at least one air inlet aperture opening into the recess, the air intake system (10) including an air filter enclosure (72).  Strinden also discloses a method of directing air to an air intake of an engine in a motor vehicle (12) comprising the steps of directing a flow of air through an air filter housing (88) the air filter enclosure assembly comprising an air filter enclosure and an air filter releasably mounted to the air filter enclosure, and passing air along a flow path from the at least one air inlet aperture to the at least one air outlet through the air filter.  
Claims 1, 3, 5-13, 15-19, 23 and 24 differ from the disclosure of Strinden in that the air filter housing is at least partially defined by a cross-member forming part of a structural front end module of a body of the motor vehicle, wherein the cross-member defines a recess and at least one air inlet aperture opening into the recess, and the air filter enclosure assembly is releasably mounted to the cross-member.  
The Examiner newly introduces the European Patent (EP 0652150 A1) as the secondary reference in combination with Striden under the 103 rejection of the claims to show:
The European reference (-150) discloses a motor vehicle (see Figs. 1 and 2) having a body defining an engine compartment, an engine at least partially located within the engine compartment and an air intake system for the engine, the air intake system comprising one or more conduits (300, 302, 40, 201, 200, 100, 101) for directing air towards the engine, wherein at least one conduit (200, 100) is an air filter housing at least partially defined by a cross-member (see 11 in Fig. 1) forming part of a structural front end module (see Fig. 1) of the body of the motor vehicle (col. 2, line 27 through col. 3, line 4, col. 3, lines 20-36).  As shown in Figure 1, the cross-member (11) defines a recess (100) for at least partially receiving an air filter (F) and at least one air inlet aperture opening to the recess (left-side aperture where the filter (F) is fitted, and right-side aperture (101) further defining the air inlet of the engine), the air intake system including an air filter enclosure (200) mounted to the cross-member (11) over an open face of the recess (100).  As shown in Figure 1, a recess (100) as filter enclosure appears to be fixed to the cross-member (11) rather than being releasably mounted.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filter enclosure of the European reference to be releasably mounted onto the cross-member (11) of a motor vehicle, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the air filter enclosure of Strinden by an air filter enclosure mounted to the cross-member of a vehicle as taught by the European reference since a cross-member is a structural component of a vehicle that supports the engine, thus mounting an air filter enclosure onto the cross-member would effectively keep it in position while the motor vehicle is operated in forward moving direction.
14.	Applicant’s arguments with respect to claims 1, 3, 5-13, 15-19, 23 and 24 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 17, 2022